DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 2-5, 7-10 and 12 in the reply filed on 28 March 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 has a special technical feature in view of U.S. Patent No. 9,324,548 B1.  This is not found persuasive because: despite the physical differences between the inventions described in the argument, the elements of claim 1 (in the broadest reasonable interpretation) are found in the cited patent and so the claim can be rejected under U.S.C. 102(a)(1) in view of the patent as argued below, i.e. the structural differences between the current invention and the cited patent described in the response filed 28 March 2022 are not found in the current claim 1. Therefore claim 1 does not have a special technical feature that provides unity of invention as argued by the applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 March 2022.  (However the limitations of claim 6 are still considered to be part of dependent claim 7.)

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 incorporates claim 6 which reads “the speed of motion of the ions is…one magnitude higher”. This should be corrected to “one order of magnitude higher”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-5, 7-10 and 12 are rejected on this basis for their dependence on claims 1 and 9.
Regarding claim 12, it is not clear whether the last use of the phrase “the sample gas inlet” refers to the first or second sample gas inlet.  In the following rejection it is assumed to refer to the first sample gas inlet.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benter (US 9,324,548 B1).
Regarding claim 1, Benter teaches a reaction chamber (6, fig. 3) for a proton transfer reaction apparatus (ionization of substances by hydronium, col. 2 lines 60-63, protonation, col. 4 line 48), comprising:
At least one essentially gastight outer housing defining an outer space (housing around chamber 6; outer space is space within housing around tube 7 and funnel 9);
At least one pumping port (11);
A sample gas inlet (from capillary 5 into tube 7, fig. 3)
An injection port for ions (in capillary 4) connectable with an ion source (hydronium source 2);
An exit (where beam 10 leaves funnel 9, fig. 3) connectable with a mass analyzer;
A reaction region between the injection port for the ions and the exit;
At least three ion lenses (electrodes 21 of tube 7; has focusing effect, col. 2 lines 14-18) with essentially constant orifice dimensions (fig. 1) arranged around the reaction region and/or at least three ion lenses (9, fig. 3) with different orifice dimensions arranged around the reaction region, and
At least one partly gastight sealing (ceramic distance pieces 22; gas-tight as shown in figs. 1 and 2),
Wherein the sample gas inlet is preferably placed upstream to the ion lenses wherein the outer space comprises the space between the reaction region and the essentially gastight outer housing,
Wherein the ion lenses are placed inside the essentially gastight outer housing (tube 7 is in chamber 9), wherein between at least two adjacent ion lenses the at least one partly gastight sealing is mounted (fig. 3), wherein the room between at least other two ion lenses is such to allow a gas flow through said room from the reaction region into the outer space (there is open spacing between electrodes of funnel 9),
Wherein the distance between adjacent ion lenses is either the same as or smaller than the distance between the at least two adjacent ion lenses with the at last one at least partly gastight sealing between them (distance between lenses of funnel 9 is smaller than distance between lenses of tube 7 which have gastight sealing).  
	Regarding claim 2, Benter teaches between two adjacent ion lenses with essentially constant orifice dimensions (21, fig. 1) the at least one partly gastight sealing (22) is mounted.
	Regarding claim 3, Benter teaches that between at least two adjacent ion lenses with different orifice dimensions the at least one gastight sealing is mounted (tube can be conical in shape, requiring electrodes to have different orifices, col. 2 lines 31-32).
	Regarding claim 4, Benter teaches that between two adjacent ion lenses with different orifice dimensions (funnel electrodes 9, have decreasing dimensions before end of funnel) no gastight sealing is mounted.
	Regarding claim 5, Benter teaches that between at least two adjacent ion lenses with essentially constant orifice dimensions (final electrodes of funnel 9, fig. 10) no gastight sealing is mounted.
	Regarding claim 8, Benter that the gastight sealing separates the reaction chamber into the reaction region (within tube 7) and the outer space between the outside of the reaction region and the outer housing, wherein the dimension of the reaction region in a region around one ion lens essentially equals the orifice dimension of the respective ion lens in this region (reaction region defined by orifice of electrode 21).
	Regarding claim 9, Benter teaches an ion molecule reaction apparatus, comprising at least one ion source producing a specific type of reagent ions (cell 2 for generation of hydronium ions, col. 2 lines 62-63) at least one reaction chamber according to claim 1 and a mass analyzer (mass spectrometer, col. 1, line 15).
	Regarding claim 10, Benter teaches that a first reaction chamber (6) is placed downstream of the ion source and a second reaction chamber (fragmentation after the first chamber, col. 1 line 10) is placed downstream to the first reaction chamber.
	Regarding claim 12, Benter teaches that the sample gas inlet (inlet connected with outlet 11) of the second reaction chamber is interconnected with the sample gas inlet in the area of the first reaction chamber (i.e. it is connected via the first reaction chamber), wherein the sample gas inlet (from capillary 5) is preferably placed upstream of the ion lenses (21) in the first reaction chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benter.
	Regarding claim 7, Benter teaches all the limitations of claim 5 as described above.  Benter teaches that the reaction region comprises two regions with ion lenses (tube 7 and funnel 9) wherein the first region comprises adjacent ion lenses (21) with at least one partly gastight sealing (22) and wherein the second region comprises adjacent lenses without at least one partly gastight sealing.  
	Benter does not state that the speed of motion of the ions is at least one magnitude higher than the speed of motion of the neutral sample gas.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Benter by adjusting the lens voltages to accelerate the ions to have a speed at least one order of magnitude higher than a neutral sample gas, as a matter of selecting an ion speed which effectively separates the ions and promotes ion heating and separation and directs them into the second chamber with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881